As filed with the Securities and Exchange Commission on March . 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05469 The Wexford Trust (Exact name of registrant as specified in charter) 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Address of principal executive offices) (Zip code) Ronald H. Muhlenkamp Muhlenkamp & Company, Inc. 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Name and address of agent for service) (724) 935-5520 or (800) 860-3863 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2012 Item 1. Reports to Stockholders. Muhlenkamp Fund Intelligent Investment Management (Ticker Symbol: MUHLX) ANNUAL REPORT December 31, 2012 Phone: 1-800-860-3863 E-mail: fund@muhlenkamp.com Website: www.muhlenkamp.com This report is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus of the Muhlenkamp Fund. Please call 1-800-860-3863 for a current copy of the prospectus. Read it carefully before you invest. MUHLENKAMP FUND (A Portfolio of the Wexford Trust) Dear Fellow Shareholders: 2012 was a year of mixed results on the economic front, but generally good investment returns as measured by the S&P 500 Index. Europe made some progress on their sovereign debt issues, Chinese growth bottomed, and the direction of politics in the U.S. has clarified somewhat. We presented our thoughts on these topics at our December 6 seminar; an archive is available on our website. A brief review follows: The U.S. economy continued to expand, but at a modest rate. Consumer spending is growing moderately at a 2%-3% annual rate; consumer saving is about 3%-4% of income. Consumer confidence has improved since 2009, but is still at the subdued levels seen during prior recessions. Gasoline consumption has declined 5% since 2006, after climbing steadily for years prior to that. Housing prices and new construction have begun to recover and car sales are approaching “normal” levels. Business investment and hiring remain subdued as businesses await clarification of the rules on taxes, regulation, and government policy. (Shortly after the president signed into law the new tax rates — and we thought rates were set for the foreseeable future — he put further increases back on the table when discussing the debt ceiling.) Business and commercial borrowing are picking up a little. Bank health continues to improve. The Federal Reserve continues to hold interest rates at artificially low levels with Treasury yields as far out as the ten year still negative on an inflation-adjusted (real) basis, squeezing the returns to retirees and pension funds and prompting anyone focused on income to look for it in unfamiliar places. The Fed’s balance sheet is no longer growing. The remaining big question in the U.S. is whether we contain government spending, which has been shown to lower economic growth. A major problem is that many think government spending enhances economic growth. Commodity prices have leveled off, but remain quite volatile. In the energy markets, there remains a huge spread between the price of crude oil and natural gas. In early 2012, the fuel cost of natural gas fell below that of coal, causing many power plants to shift consumption to natural gas. We expect these fuels to remain competitive for the foreseeable future. Increased U.S. and Canadian oil production has also opened up large spreads between the price of North American crude oil and global crude oil. Historically, the price of West Texas Intermediate Crude (North America) has tracked closely the price of Brent Crude (North Sea, a global price). The average price of Brent Crude in 2012 was $112 per barrel; the average price of West Texas Intermediate Crude in 2012 was $94 per barrel, a 16% discount; and the average price in 2012 of a barrel of Western Canadian Crude was $74, a 33% discount to Brent Crude Oil. Until infrastructure is built to lower the cost of moving Canadian and U.S. oil, we expect these differentials to remain to the advantage of consumers of North American oil. 1 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) While the recent rise in tax rates (and FICA taxes) will serve as a drag on the U.S. economy, we expect the U.S. to avoid recession with modest growth. In Europe, the crisis of sovereign debt seems to have peaked in the near term, but much of the continent is reentering recession, and non-performing loans are rising rapidly in Spain and Italy. We think the probability of Europe’s problems threatening the viability of the U.S.-based international banks has lessened for now, but we continue to keep a sharp eye on European banks and sovereign interest rates. China appears to have achieved its goal of containing inflation by slowing the economy and is likely to resume Gross Domestic Product (GDP) growth, but at a slower than historic rate and with a focus on the consumer. During early 2012, we held more than normal cash reserves and remained focused on large, U.S- based companies with strong balance sheets and cash flows. As some of the above-mentioned issues were clarified, we invested most of the cash, some of it in smaller companies. Our resulting performance, while trailing the S&P 500 Index for the full year, has tracked a bit above it in recent months. (See our performance results as of 12/31/12 in the table on page 4.) We continue to seek good companies at modest prices. Ronald H. Muhlenkamp President February 2012 Past performance does not guarantee future results. Opinions expressed are those of Ronald H. Muhlenkamp and are subject to change, are not guaranteed, and should not be considered investment advice. 2 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in smaller companies which involve additional risks such as limited liquidity and greater volatility. The Fund may also invest in foreign securities which involve political, economic, and currency risks, greater volatility and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Written options have the risks of potential unlimited losses of the underlying holdings due to unanticipated market movements. The S&P 500 Index is a widely recognized, unmanaged index of common stock prices. The S&P 500 Index is weighted by market value and its performance is thought to be representative of the stock market as a whole. An investment cannot be made directly in an index. 3 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) Average Annual Total Returns (Unaudited) as of December 31, 2012 One Three Five Ten Fifteen Since Muhlenkamp Fund Year Year Year Year Year Inception* Return Before Taxes 12.52% 4.39% –2.27% 5.25% 5.08% 9.37% Return After Taxes on Distributions** 10.94% 3.89% –2.56% 4.78% 4.67% 8.93% Return After Taxes on Distributions and Sale of Fund Shares** 10.21% 3.75% –1.92% 4.63% 4.48% 8.55% S&P 500*** 16.00% 10.87% 1.66% 7.10% 4.47% 9.37% Performance data quoted, before and after taxes, represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data shown is current to the most recent month end. Investment returns can vary significantly between returns before taxes and returns after taxes. The Muhlenkamp Fund is providing the returns in the above table to help our shareholders understand the magnitude of tax costs and the impact of taxes on the performance of the Fund. * Operations commenced on November 1, 1988. ** After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your situation and may differ from those shown. The Fund’s return after taxes on distributions and sale of Fund shares may be higher than its return before taxes and its return after taxes on distributions because it may include a tax benefit resulting from the capital losses that would have resulted. Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. Remember, the Fund’s past performance, before and after taxes, is not necessarily how the Fund will perform in the future. The calculation for the One Year “Return After Taxes on Distributions and Sale of Fund Shares” assumes the following: 1. You bought shares of the Fund at the price on December 31, 2011. 2. You received dividends (and income distributions) at year end, and paid a 15% tax on these dividends on the payable date. 3. You reinvested the rest of the dividend when received, increasing your cost basis for tax purposes. 4. You sold the entire position on December 31, 2012 and paid tax on ordinary income at a tax rate of 35%. *** The S&P 500 Index is a widely recognized, unmanaged index of common stock prices. The figures for the S&P 500 Index reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes. One cannot invest directly in an index. 4 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) Total Return % Cumulative Return % Period Ending Muhlenkamp Fund S&P 500 Index Muhlenkamp Fund S&P 500 Index 12/31/03 12/31/04 12/31/05 12/31/06 12/31/07 -9.7 12/31/08 -40.4 -37.0 12/31/09 12/31/10 12/31/11 -4.7 12/31/12 A Hypothetical $10,000 Investment in the Muhlenkamp Fund Period Ended The Standard & Poor’s 500 Stock Index (“S&P 500 Index”) is a widely recognized, unmanaged index of common stock prices. The S&P 500 Index is weighted by market value and its performance is thought to be representative of the stock market as a whole. An investment cannot be made directly in an index. This chart assumes an initial gross investment of $10,000 made on 12/31/02. The line graph does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns shown include the reinvestment of all dividends. Past performance does not guarantee future results. 5 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) EXPENSE EXAMPLE December 31, 2012 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. The expense example below is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/12 – 12/31/12). Actual Expenses The first line of the table provides information about actual account values and actual expenses. Although the Fund charges no sales load, redemption fees or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. Individual Retirement Accounts (“IRAs”) will be charged a $15.00 annual maintenance fee. For any direct registered shareholder of the Fund having an IRA balance exceeding $50,000, the amount of such IRA annual maintenance fee will be a Fund expense. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses or other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading titled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. 6 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) EXPENSE EXAMPLE (Continued) December 31, 2012 (Unaudited) Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/12 12/31/12 7/1/12 – 12/31/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.26% multiplied by the average account value over the period multiplied by 184/366 (to reflect the one-half year period). 7 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) ALLOCATION OF PORTFOLIO ASSETS (Calculated as a percentage of net assets) December 31, 2012 The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 8 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) STATEMENT OF ASSETS & LIABILITIES December 31, 2012 ASSETS INVESTMENTS, AT VALUE (Cost $360,910,822) $ CASH RECEIVABLE FOR FUND SHARES SOLD DIVIDENDS RECEIVABLE OTHER ASSETS Total assets LIABILITIES WRITTEN OPTIONS, AT VALUE (Premiums received $1,679,387) PAYABLE FOR FUND SHARES REDEEMED PAYABLE TO ADVISER ACCRUED EXPENSES AND OTHER LIABILITIES Total liabilities NET ASSETS $ NET ASSETS PAID IN CAPITAL $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME — ACCUMULATED UNDISTRIBUTED NET REALIZED LOSS ON INVESTMENTS SOLD AND WRITTEN OPTION CONTRACTS EXPIRED OR CLOSED ) NET UNREALIZED APPRECIATION (DEPRECIATION) ON: Investments Written option contracts ) NET ASSETS $ SHARES OF BENEFICIAL INTEREST OUTSTANDING
